Neuberger Berman Equity Funds® Supplement to the Summary Prospectus, Prospectus and Statement of Additional Information dated December 16, 2011 Neuberger Berman Large Cap Value Fund Class A, Class C and Institutional Class As of April 2, 2012, the name of Neuberger Berman Large Cap Value Fund will be changed to Neuberger Berman Value Fund. This supplement should be retained with your Summary Prospectus, Prospectus and Statement of Additional Information for future reference. The date of this supplement is February 24, 2012. NEUBERGER BERMAN Neuberger Berman Management LLC 605 Third Avenue 2nd Floor New York, NY10158-0180 800-877-9700 212-476-8800 Broker/Dealer and Institutional Services: 800-366-6264 Website: www.nb.com
